DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 02/17/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 6-8 has been entered.
Claims 1-5 and 9-21 are pending in the instant application.

Claim Rejections - 35 USC §112
. Claim 6 was previously rejected under 35 USC 112(b).
Applicant’s cancellation of claim 6 makes the rejection moot. The rejection is hereby withdrawn.	
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US PG Pub. No. 2008/0142791).
Regarding Claim 1, Kim (791) discloses, at least in figure 3b, : a display device (title, OLED) comprising: a panel part (fig 3b) including: a base substrate (110, ¶ [0077]); a supporting film (230, ¶ [0084]) disposed below the base substrate (110); a  and a protective window (250, ¶ [0077], shown  in figures 2) disposed on the panel part (fig. 3b).
Although Kim discloses the encapsulation substrate in a different embodiment, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an encapsulation substrate above the OLED of fig. 3B, since it is very sensitive to air and water contamination. 
Also, paragraph [0071] states that figure 3B, is an OLED before the encapsulation substrate (protective window) is formed.
Regarding Claim 2, Kim (791) discloses in paragraph [0132] wherein the UV-blocking member (210) includes at least one selected from the group consisting of a metal oxide (Cr2O3 and MgO),
Regarding Claim 3, Kim (791) discloses in fig. 3b, wherein the UV-blocking member (210) includes a UV-blocking layer (210) disposed on at least one surface (on top) of the supporting film (230)).
Regarding Claim 5, Kim (791) discloses in figure 3b: wherein the UV-blocking member (210) includes a UV-blocking layer (210) disposed on a lower surface of the base substrate (110).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (791) in view of Kim et al (US PG Pub; No. 2017/0324060, previously cited).
Regarding Claim 4, Kim (791) fails to disclose: wherein the UV-blocking member (210) includes UV-blocking particles dispersed in the supporting film (230)).
Kim (060) teaches in figure 2: wherein the UV-blocking member (BM) includes UV-blocking particles (¶ [0071]) dispersed in the supporting film (BM) it is on the bottom like the supporting film as claimed) to block UV that would be transmitted inside the substrate (¶ [0073).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a bent portion supporting the display device of Kim (791) that includes a UV blocking layer to block UV that would be transmitted inside the substrate, as taught by Kim (060).
Regarding Claim 10, Kim (791) discloses: wherein the display device includes: a front portion (250, figures 2) having a flat shape;
Kim (791) fails to disclose: and a side portion including a bending portion (CS points to it) having a curved or bent shape.
Kim (060) teaches in figure 2: a display device (title) which includes a front portion (TS points to it) having a flat shape; and a side portion including a bending portion having a curved or bent shape. The bent portion includes a blocking layer (BM) that absorbs UV (last 2 lines of abstract) to block UV that would be transmitted inside the substrate (¶ [0073).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a bent portion supporting the display device of Kim (791) that includes a UV blocking layer to block UV that would be transmitted inside the substrate, as taught by Kim (060).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (791)  in view of No et al (US PG Pub. No. 2016/0093833, previously cited).
Regarding Claim 9, Kim (791) fails to disclose: wherein the UV-blocking member (210) includes at least one selected from the group consisting of zinc oxide and titanium oxide.
No teaches in a display device (title) using zinc oxide to absorb UV emissions (abstract, last 5 lines).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use zinc oxide for the UV blocking layer of Kim (791), as taught by No, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (791) and Kim (060) and further in view of Zhang (Chinese Pub. No. CN109037460A, abstract translation previously provided).
Regarding Claim 11, Kim (791) fails to disclose: wherein the supporting film (230) includes at least one UV-blocking layer.
Zhang teaches in the abstract that particles (at least one layer) can be provided in a supporting substrate to prevent damage of the TFT structure by UV exposure.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide UV blocking (absorbing) particles in the supporting substrate of Kim (791), as taught by Zhang, to protect the TFT from UV rays.
Allowable Subject Matter
Claims 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “the method comprising: disposing a UV-blocking member in a panel part of the display device; combining the panel part with a guide film by a guide adhesive member; placing a lower surface of the guide film on a seating pad; forming a bending portion of the panel part by pressing the guide film to an upper surface and a side surface of the seating pad; combining the panel part with a protective window; separating the seating pad from the guide film; irradiating a UV ray onto the guide adhesive member through the lower surface of the guide film; and separating the guide film from the panel part ” including the remaining limitations.
Claims 13-21 are allowable because of their dependencies on claim 12.
Response to Arguments
Applicant’s arguments presented 02/17/2021 are moot in light of applicant’s amendment of independent claim 1.

CONTACT INFORMATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.

/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879